UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAHIEE JERMAINE FLOWERS, a/k/a Munchie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:06-cr-00558-MBS-2)


Submitted:   October 20, 2016             Decided:   November 3, 2016


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shahiee Jermaine Flowers, Appellant Pro Se. Jimmie Ewing, John
David Rowell, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shahiee Jermaine Flowers appeals the district court’s order

denying    his    18     U.S.C.       §    3582(c)(2)    (2012)         motion    seeking   a

sentence      reduction      under          Amendment        782   to     the    Sentencing

Guidelines.      We affirm.

       “We review a district court’s decision to reduce a sentence

under § 3582(c)(2) for abuse of discretion and its ruling as to

the scope of its legal authority under § 3582(c)(2) de novo.”

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).                                   A

district court abuses its discretion, however, “when it . . .

relies on erroneous factual or legal premises, or commits an

error of law.”           United States v. Briley, 770 F.3d 267, 276 (4th

Cir.    2014)       (internal             quotation     marks      omitted).             Under

§ 3582(c)(2),        a     district          court     may     reduce      the     term     of

imprisonment “of a defendant who has been sentenced . . . based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission.”               18 U.S.C. § 3582(c)(2).              In assessing a

motion for a § 3582(c)(2) sentence reduction, “[a] court must

first    determine        that    a       reduction     is    consistent         with    [U.S.

Sentencing       Guidelines       Manual]       § 1B1.10.”          Dillon        v.    United

States, 560 U.S. 817, 826 (2010).                     Under USSG § 1B1.10(a)(2)(B),

a sentence reduction is not authorized if the amendment “does

not    have   the      effect     of       lowering    the    defendant’s         applicable

guideline range.”           The applicable guideline range is the range

                                               2
“that    corresponds        to    the       offense        level    and    criminal       history

category     determined       pursuant           to    [USSG]      §     1B1.1(a),       which    is

determined before consideration of any departure provision in

the    Guidelines     Manual          or   any    variance.”             USSG    § 1B1.10       cmt.

n.1(A).     The court cannot reduce the sentence under § 3582(c)(2)

to a term less than the minimum of the amended guideline range,

unless      the    original           sentence        was       lower     than    the     initial

guideline         range     to        reflect         the       defendant’s         substantial

assistance.          USSG        § 1B1.10(b)(2).                  Amendment       782     to     the

Guidelines        lowered        the       offense        levels        applicable       to    drug

offenses by two levels and is retroactively applicable.                                          See

USSG § 1B1.10(d) (2015); supp. app. C, amend. 782.

       At   resentencing,             in    2010,         the    district        court    granted

Flowers’ motion for a downward variance and reduced Flowers’

base    offense     level        to    reflect        a     one-to-one         ratio     of    crack

cocaine to powder cocaine.                  While Amendment 782 lowered Flowers’

applicable        guidelines          range,     the      Guidelines       make     clear      that

Flowers’      below-Guidelines              sentence            could     be     proportionally

reduced even further only if the original reduction was based on

substantial assistance.                 USSG § 1B1.10(b)(2)(A), (B); id., cmt.

n.3 (prohibiting a reduction below the bottom of the amended

guideline range even where the original term of imprisonment was

based on a downward variance or departure, except for departures

based on substantial assistance); USSG App. C, Amend. 759 (2011)

                                                 3
(explaining rationale of amendment).               See also Dillon, 560 U.S.

at    820-31    (holding   that    USSG     §    1B1.10     is   mandatory,   not

advisory).      Because Flowers’ sentence was not reduced to reflect

his   substantial      assistance,    the       district    court   was   without

authority      to   resentence    Flowers   below     the    amended   guideline

range.

      Accordingly, we affirm that district court’s order.                      We

grant Flowers’ motion to clarify issues.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                       4